Case 1:18-cv-01904-SEB-MJD Document 410 Filed 06/08/21 Page 1 of 5 PageID #: 10174




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  WHOLE WOMAN'S HEALTH ALLIANCE,                       )
  ALL-OPTIONS, INC.,                                   )
  JEFFREY GLAZER M.D.,                                 )
                                                       )
                                Plaintiffs,            )
                                                       )
                             v.                        )      No. 1:18-cv-01904-SEB-MJD
                                                       )
  TODD ROKITA Attorney General of the State of )
  Indiana, in his official capacity,                   )
  KRISTINA BOX Commissioner of the Indiana             )
  State Department of Health, in her official          )
  capacity,                                            )
  JOHN STROBEL M.D., President of the Indiana )
  Medical Licensing Board of Indiana, in his official )
  capacity,                                            )
  KENNETH P. COTTER St. Joseph County                  )
  Prosecutor, in his official capacity and as          )
  representative of a class of all Indiana prosecuting )
  attorneys with authority to prosecute felony and     )
  misdemeanor offenses,                                )
                                                       )
                                Defendants.            )


                           The Honorable Sarah Evans Barker, Judge
                                   Entry for June 8, 2021


         On this date, Plaintiffs appeared by counsel, Dipti Singh, Melissa Shube, Mollie

  Kornreich, and Rupali Sharma; Defendants appeared by counsel Thomas M. Fisher, Christopher

  Anderson, Gene C. Schaerr, Robert Rowlett, and Julia Payne for a final pretrial conference.

  Court Reporter, Jean Knepley, reported the proceedings.


     •   The Court discussed various trial procedures, including the trial schedule, witnesses,
         exhibits and possible stipulations.

     •   The Court granted parties' Motion for Separation of Witnesses at Trial [Dkt. 393].
Case 1:18-cv-01904-SEB-MJD Document 410 Filed 06/08/21 Page 2 of 5 PageID #: 10175




     •   The Court denied Defendants' Motion for Leave to File Supplemental Trial Brief [Dkt.
         395] and Plaintiffs' Motion for Leave to File a Pretrial Reply Brief [Dkt. 406].

     •   The court ruled on pending motions in limine as stated on the record [Dkts. 390 and 397].

     •   There being no further issues raised by the Court or by parties, the conference was
         adjourned.




  Distribution:

  Amanda Lauren Allen
  LAWYERING PROJECT
  aallen@lawyeringproject.org

  Christopher Michael Anderson
  INDIANA ATTORNEY GENERAL
  christopher.anderson@atg.in.gov

  H. Christopher Bartolomucci
  SCHAERR &#124; JAFFE LLP
  cbartolomucci@schaerr-jaffe.com

  David Patrick Brown
  LAWYERING PROJECT
  dbrown@lawyeringproject.org

  Athanasia Charmani
  thania.charmani@probonolaw.com

  Paul M. Eckles
  paul.eckles@probonolaw.com

  Benjamin C. Ellis
  INDIANA ATTORNEY GENERAL
  Benjamin.Ellis@atg.in.gov

  Thomas M. Fisher
  INDIANA ATTORNEY GENERAL
  tom.fisher@atg.in.gov

  Lara Flath
  lara.flath@skadden.com
Case 1:18-cv-01904-SEB-MJD Document 410 Filed 06/08/21 Page 3 of 5 PageID #: 10176




  Thomas Joseph Flynn
  INDIANA ATTORNEY GENERAL
  tom.flynn@atg.in.gov

  Scott David Goodwin
  SCHAERR JAFFE LLP
  sgoodwin@schaerr-jaffe.com

  James A. Heilpern
  SCHAERR JAFFE LLP
  jheilpern@schaerr-jaffe.com

  Bradley H. Honigman
  ATTORNEY AT LAW
  bradley.honigman@probonolaw.com

  Michelle Honor
  ATTORNEY AT LAW
  michelle.honor@skadden.com

  Kian J. Hudson
  INDIANA ATTORNEY GENERAL
  kian.hudson@atg.in.gov

  Kathrine D. Jack
  LAW OFFICE OF KATHRINE JACK
  kjack@jacklawoffice.com

  Erik S. Jaffe
  SCHAERR JAFFE LLP
  ejaffe@schaerr-jaffe.com

  Mollie M. Kornreich
  mollie.kornreich@probonolaw.com

  Jennifer Elizabeth Lemmon
  INDIANA ATTORNEY GENERAL
  jennifer.lemmon@atg.in.gov

  Richard G. McDermott
  OFFICE OF CORPORATION COUNSEL
  rmcdermo@indygov.org

  Diana Lynn Moers
  INDIANA ATTORNEY GENERAL
Case 1:18-cv-01904-SEB-MJD Document 410 Filed 06/08/21 Page 4 of 5 PageID #: 10177




  diana.moers@atg.in.gov

  Derek R. Molter
  ICE MILLER LLP (Indianapolis)
  derek.molter@icemiller.com

  Julia Catherine Payne
  INDIANA OFFICE OF THE ATTORNEY GENERAL
  Julia.Payne@atg.in.gov

  Morgan Petkovich
  ATTORNEY AT LAW
  One Manhattan West
  New York, NY 10001-8602

  Michael Leo Pomeranz
  ATTORNEY AT LAW
  michael.pomeranz@probonolaw.com

  Michael M. Powell
  ATTORNEY AT LAW
  michael.powell@probonolaw.com

  Joshua J. Prince
  SCHAERR JAFFE LLP
  jprince@schaerr-jaffe.com

  Andrea Elizabeth Rahman
  OFFICE OF THE INDIANA ATTORNEY GENERAL
  andrea.rahman@atg.in.gov

  Juanluis Rodriguez
  LAWYERING PROJECT
  prodriguez@lawyeringproject.org

  Robert Austin Rowlett
  INDIANA ATTORNEY GENERAL
  Robert.Rowlett@atg.in.gov

  Gene C. Schaerr
  SCHAERR JAFFE LLP
  gschaerr@schaerr-jaffe.com

  Stephen S. Schwartz
  SCHAERR JAFFE LLP
  sschwartz@schaerr-jaffe.com
Case 1:18-cv-01904-SEB-MJD Document 410 Filed 06/08/21 Page 5 of 5 PageID #: 10178




  Sneha Shah
  LAWYERING PROJECT
  sshah@lawyeringproject.org

  Rupali Sharma
  LAWYERING PROJECT
  rsharma@lawyeringproject.org

  Melissa C. Shube
  LAWYERING PROJECT
  mshube@lawyeringproject.org

  Erin A. Simmons
  ATTORNEY AT LAW
  erin.simmons@probonolaw.com

  Dipti Singh
  LAWYERING PROJECT
  dsingh@lawyeringproject.org

  Mollie Ann Slinker
  INDIANA ATTORNEY GENERAL
  mollie.slinker@atg.in.gov

  Kelly Suzanne Thompson
  INDIANA ATTORNEY GENERAL
  kelly.thompson@atg.in.gov

  Stephanie Toti
  LAWYERING PROJECT
  stoti@lawyeringproject.org

  Amy Van Gelder
  LAW FIRM
  amy.vangelder@probonolaw.com
